Citation Nr: 0809216	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include loss of visual acuity.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to December 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for a bilateral eye disorder.  
The RO issued a notice of the decision in June 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in August 2006 the RO provided a 
Statement of the Case (SOC), and thereafter, in December 
2006, the veteran timely filed a substantive appeal.

The veteran requested a videoconference hearing on this 
matter, which was held in February 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The service medical records show that the veteran had a 
slight loss of visual acuity in both eyes that was 
subsequently attributed to myopia; there is no indication in 
the SMRs of any other eye disorder or an eye injury; the 
post-service medical records show no other eye disease.  

2.  Myopia is a refractive error, which is not a disease or 
disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for a bilateral eye disorder, to include 
loss of visual acuity, is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.9 (2007); VAOPGCPREC 82-90. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the evidence it failed to 
provide, any presumed prejudice to the veteran has been 
rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the January 2005 
letter, and a March 2006 correspondence apprised him of 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the rating.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the June 2005 RO decision that is the subject of this appeal 
in its January 2005 letter.  However, as noted above, it did 
not supply timely Dingess notification with respect to the 
manner in which VA calculates disability ratings or assigns 
effective dates.  Where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the belated Dingess notice related to 
effective dates and disability ratings has been rebutted.  
Specifically, after he received the Dingess notice letter in 
March 2006, the veteran submitted his December 2006 
substantive appeal and participated in a videoconference 
hearing before the Board in February 2008, where he had a 
full and fair opportunity to partake in the processing of his 
claim and to raise any issue with respect to the assignment 
of effective dates, calculation of disability ratings or the 
belated nature of the March 2006 Dingess letter.  In a 
similar vein, the veteran's accredited representative had the 
same such opportunity to object to the belated Dingess 
notification in his November 2006 VA Form 646, but elected 
not to do so even after having received notice of these 
elements.  Finally, because the Board has determined that 
service connection for a bilateral eye disorder is not 
warranted, any issue revolving around the assignment of 
effective dates or calculation of disability ratings is moot.  
Christman v. American Cyanamid Co., 578 F. Supp. 63, 67 
(D.W.Va. 1983) (noting that "mootness means that no actual 
controversy exists which is subject to judicial 
resolution").     

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

The Board finds that VA need not provide an examination or 
obtain a medical opinion in the instant case.  As explicated 
in greater detail below, the evidence of record does not 
reflect that the veteran incurred an acquired eye disease or 
sustained an eye injury during his period of active service, 
as contemplated by VA benefits law.  The Board specifically 
notes that the only indication of an eye disorder during or 
after service is myopia, which is a refractive error and such 
is not a disease or disability for VA compensation purposes 
absent a superimposed in jury.  38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90.  There is no evidence of an in-service eye 
injury and it is not contended otherwise.  The Board finds 
that the evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Refractive Error
The evidence must show that the refractive error was subject 
to a superimposed disease or injury during military service 
that resulted in increased disability. See VAOPGCPREC 82-90; 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514- 15 (1993).For VA compensation 
purposes, "refractive error of the eye . . . [is] not [a] 
disease or injur[y] within the meaning of applicable 
legislation."  38 C.F.R. § 3.303(c); accord Terry v. 
Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski 
v. Nicholson, 21 Vet. App. 174, 179 (2007).  As noted by the 
United States Court of Appeals for the Federal Circuit in 
Terry, "VA based its exclusion of 'refractive error of the 
eye' on the fact that refractive errors of the eye, such as 
presbyopia, are recognized in medical literature as being 
constitutional or developmental abnormalities. . . . The fact 
that this condition is due to developmental problems 
associated with aging rather than due to trauma that was 
incurred during military service is a reasonable basis for 
excluding 'refractive error of the eye' from the construction 
of the terms 'injury' and 'disease.'"  Terry, supra, at 
1384.  Relevant to the instant case, "myopia" constitutes a 
"refractive error."  See Dorland's Illustrated Medical 
Dictionary 1215 (30th ed. 2004) (defining "myopia" (also 
known as nearsightedness) as "that error of refraction in 
which rays of light entering the eye parallel to the optic 
axis are brought to a focus in front of the retina, as a 
result of the eyeball being too long from front to back or of 
an increased strength in refractive power of the media of the 
eye").      

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

a. Factual Background
The veteran's February 1973 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of the eyes.  
At this time, he had distant uncorrected vision of 20/20 in 
the right eye and 20/25 or 20/20 in the left eye.  In his 
accompanying Report of Medical History, the veteran made no 
indication that he had any eye trouble.  

The veteran's December 1977 Report of Medical Examination for 
Separation also contains a normal clinical evaluation of the 
eyes, aside from tests for visual acuity.   The veteran had 
uncorrected distant vision of 20/30 in the right eye and 
20/50 in the left eye, and 20/20 corrected distant vision 
bilaterally.  The examiner noted manifest refraction by -0.25 
and -0.50 in the right and left eyes respectively, and the 
veteran exhibited 20/20 corrected near vision.  The examiner 
made a notation that the veteran's complaints of "[e]ye and 
ENT trouble" on his Report of Medical History "refers to 
working in noisy room and with detailed work, causes 
'blurring' of eyes . . . ."  He further noted that the 
veteran had "[d]effective visual acuity OU [each eye], 
correctable, with lenses."           

A December 1977 Eye Consultation report indicates that the 
veteran had a possible decrease in distant visual acuity 
(DVA) on his separation physical.  At this time, the veteran 
reported having decreased visual acuity (VA) in the past 
three years.  An external examination and examinations for 
media and fundi were negative.  Based on these data and an 
acuity examination, the clinician diagnosed the veteran with 
slight myopia.   

A letter from the High Desert Medical Group, received by the 
RO in April 2005, indicates that it did not provide any 
ophthalmology treatment at that facility.  

As stated in his June 2005 NOD and August 2006 substantive 
appeal, the veteran urged that his decrease in distant visual 
acuity as between his physical examinations for induction and 
for separation demonstrate that he incurred an eye disability 
during service.     

At his February 2008 videoconference hearing the veteran 
testified that during service, his work involved typing, 
proofreading and upgrading manuals.  Hearing Transcript at 3.  
He conveyed that toward the end of his period of active 
service, he noticed that his eyes began to bother him in that 
he had blurred vision and watering.  Hearing Transcript at 3-
4, 8.  He affirmed that he had never experienced any eye 
trauma during his active service.  Hearing Transcript at 9.  
Post-service, in approximately 1978, the veteran consulted 
with a private eye doctor, who advised him to wear glasses.  
Hearing Transcript at 4-5.  He did not recall the name of 
this facility or the private doctor who treated him, but 
indicated that it likely occurred at a Sears store.  Hearing 
Transcript at 4-5.  The veteran answered negatively when 
asked whether any doctor had diagnosed him with an eye 
disorder since his service.  Hearing Transcript at 6.  He 
noted that he continued to work and had not lost any work due 
to his troubled vision.  Hearing Transcript at 7.         

b. Discussion
The Board notes that the veteran's service medical records 
demonstrate that he experienced a decrease in distant visual 
acuity during his period of active service.  However, this 
was attributed to myopia, which is a refractive error.  VA 
regulations expressly indicate, and the courts have affirmed, 
that such a disorder does not constitute a "disability" for 
the purposes of VA compensation benefits, given its 
developmental or congenital nature.  38 C.F.R. §§ 3.303(c), 
4.9; Terry, 340 F.3d 1384; Dorland's Illustrated Medical 
Dictionary 1215 (30th ed. 2004) (defining myopia as a 
refractive error).  As refractive error of the eye is not, by 
law, a disease or injury, it requires more than an increase 
in severity during service in order to warrant a grant of 
service connection.  The evidence must show that the 
refractive error was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993).  In this case, the veteran expressly testified at 
his videoconference hearing that he did not incur any 
bilateral eye injury or trauma during his active service, and 
his service medical records likewise bear no indication of 
any other eye malady apart from the diagnosed myopia in 
December 1977.  See Hearing Transcript at 9.  In addition, 
the veteran has stated that no medical professionals have 
diagnosed him with any bilateral eye disorder since his 
separation.  See Hearing Transcript at 6.  

In summation, absent superimposed disease or injury, service 
connection may not be allowed for a refractive error of the 
eye, including myopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90; 
Terry, supra; see also Parker v. Derwinski, 1 Vet. App. 522 
(1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  
Under such circumstances, the Board finds that the 
overwhelming preponderance of the evidence weighs against 
this claim.   

IV. Conclusion 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  For the reasons 
stated above, the Board finds that service connection is not 
warranted. 


ORDER

Service connection for a bilateral eye disorder, to include 
loss of visual acuity, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


